Exhibit 10.3

Loan No. 527600:11 GUARANTY AGREEMENT THIS GUARANTY AGREEMENT (the “Guaranty”),
is entered into effective as of May 31, 2018 by NEW ENGLAND REALTY ASSOCIATES
LIMITED PARTNERSHIP, a Massachusetts limited partnership (“NE Realty”) and HBC
HOLDINGS, LLC, a Massachusetts limited liability company (“HBC”, and together
with NE Realty, collectively, jointly and severally, the “Guarantor”), in favor
of JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a Michigan corporation (the
“Lender”), and the subsequent owners and holders of the herein below defined
Note. RECITALS: A. Hamilton Park Towers, LLC, a Delaware limited liability
company (the “Borrower”) has requested a loan (the “Loan”) from Lender in the
amount of $125,000,000 to be evidenced by the Mortgage Note of even date
herewith executed by Borrower, payable to Lender in the original principal sum
of $125,000,000 (the “Note”), and secured by, inter alia, the Mortgage,
Assignment of Leases and Rents and Security Agreement of even date herewith
executed by Borrower in favor of Lender covering certain property in Norfolk
County, Massachusetts (the “Mortgage”); B. Section 19 of the Note sets forth
certain amounts, obligations and other liabilities for which Borrower is fully
liable to Lender (the “Recourse Obligations”), notwithstanding limitations on
Borrower’s liability pursuant to said Section 19 of the Note; C. Guarantor will
benefit directly and substantially from the making of the Loan; and D. As a
condition to making the Loan, Lender has required that Guarantor guarantee the
payment of the Recourse Obligations and performance of the obligations set forth
in Section 1 below (the “Guaranteed Obligations”). AGREEMENT: NOW, THEREFORE, as
a material inducement to Lender to agree to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor hereby does irrevocably and unconditionally
warrant and represent unto and covenant with Lender as follows: 1.
Guaranty.Guarantor hereby (a) guarantees unto Lender the full and timely payment
of the amounts due, or to become due, to Lender under the Recourse Obligations
and (b) agrees with Lender to pay to Lender (i) the amounts due under the
Recourse Obligations within five (5) days from the date Lender notifies
Guarantor of Borrower’s failure to pay the same, if and when the same becomes
due, and at the place specified in the Note for payment and (ii) Lender’s
reasonable attorneys’ fees and all court costs incurred by Lender in enforcing
or protecting any of Lender’s rights, remedies or recourses hereunder. 2.
Guarantor’s Representations and Warranties. Guarantor hereby warrants and
represents unto Lender as follows: 114250603.5

GRAPHIC [g149971kwi001.jpg]

 


(a) that this Guaranty constitutes the legal, valid and binding obligation of
Guarantor and is fully enforceable against Guarantor in accordance with its
terms; (b) Guarantor is solvent and the execution of this Guaranty Agreement
does not render Guarantor insolvent. Any and all financial statements, balance
sheets, net worth statements and other financial data which have heretofore been
furnished to Lender with respect to Guarantor fairly and accurately present the
financial condition of Guarantor as of the date they were furnished to Lender
and, since that date, there has been no material adverse change in the financial
condition of Guarantor; (c) that there are no legal proceedings or material
claims or demands pending against or, to the best of Guarantor's knowledge
threatened against, Guarantor or any of its assets which would materially
adversely impact Guarantor’s ability to repay its obligations hereunder; (d)that
the execution and delivery of this Guaranty and the assumption of liability
hereunder have been in all respects authorized and approved by Guarantor and its
general partner; Guarantor has full authority and power to execute this Guaranty
and to perform its obligations hereunder; and (e) that neither the execution nor
the delivery of this Guaranty nor the fulfillment and compliance with the
provisions hereof will conflict with, result in a breach of, constitute a
default under or result in the creation of any lien, charge, or encumbrance upon
any property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which it may be bound. 3. Waiver. Guarantor
hereby waives (a) all notices of acceptance hereof, protest, demand and
dishonor, presentment, notice of nonpayment, notice of intention to accelerate
maturity, notice of acceleration of maturity and all notices and demands of any
kind now or hereafter provided for by any statute or rule of law other than the
five (5) day notice referred to in Paragraph 1 above, (b) any and all
requirements that Lender institute any action or proceeding, or exhaust or
attempt to enforce any or all of Lender’s right, remedies or recourses against
Borrower or anyone else or in respect of any mortgaged property or collateral
covered by any Loan Documents (as defined in the Mortgage), or join Borrower or
any other persons liable on the Recourse Obligations in any action to enforce
this Guaranty as a condition precedent to bringing an action against Guarantor
upon this Guaranty, it being expressly agreed that the liability of Guarantor
hereunder shall be primary and not secondary, (c) any defense arising by reason
of any disability, insolvency, lack of authority or power, death, insanity,
minority, dissolution or any other defense of Borrower, or any other surety,
co-maker, endorser or guarantor of the Recourse Obligations (even though
rendering same void, unenforceable or otherwise uncollectible), it being agreed
that Guarantor shall remain liable hereon regardless of whether Borrower or any
other such person be found not liable thereon for any reason, (d) all suretyship
defenses of every kind and nature and (e) any claim Guarantor might otherwise
have against Lender by virtue of Lender’s invocation of any right, remedy or
recourse permitted it hereunder or under the Loan Documents. This is a guaranty
of payment and not a guaranty of collection. 2 114250603.5

[g149971kwi002.jpg]

 


4. Subsequent Acts. Guarantor hereby agrees with Lender that (a) the payments
called for and provisions contained in the Loan Documents, including
specifically (but without limitation) the Note, may be renewed, extended,
rearranged, modified, released or canceled, (b) all or any part of any mortgaged
property and collateral for the indebtedness may be released from, and any new
or additional security may be added to, the lien and security interest of the
Loan Documents, (c) any additional parties who may become personally liable for
repayment of the Note may hereafter be released from their liability hereunder
and thereon and (d) Lender may take, or delay in taking or refuse to take, any
and all action with reference to the Note and the other Loan Documents
(regardless of whether same might vary the risk or alter the rights, remedies or
recourses of Guarantor), including specifically (but without limitation) the
settlement or compromise of any amount allegedly due thereunder, all without
notice or consideration to or the consent of Guarantor, and no such acts shall
in any way release, diminish or affect the absolute nature of Guarantor’s
obligations and liabilities hereunder. It is the intent of Guarantor and Lender
that such obligations and liabilities hereunder are primary, absolute and
unconditional under any and all circumstances and that, until the Recourse
Obligations are fully and finally satisfied, such obligations and liabilities
shall not be discharged or released, in whole or in part, by any act or
occurrence which, but for this Paragraph 4, might be deemed a legal or equitable
discharge or release of Guarantor. 5. Remedies Cumulative.Guarantor hereby
agrees with Lender that all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or otherwise are (a) separate and cumulative and may be
pursued separately, successively or concurrently, as occasion therefor shall
arise, and (b) non-exclusive and shall in no way limit or prejudice any other
legal or equitable right, remedy or recourse which Lender may have. 6.
Subordination and No Subrogation. If, for any reason whatsoever, Borrower now is
or hereafter becomes indebted to Guarantor, such indebtedness and all interest
thereon, shall, at all times, be subordinate in all respects to the Loan
Documents, and Guarantor shall not be entitled to enforce or receive payment
thereof until the Recourse Obligations have been fully satisfied.
Notwithstanding anything to the contrary contained in this Guaranty or any
payments made by Guarantor hereunder, Guarantor shall not have any right of
subrogation in or under the Loan Documents or to participate in any way therein
or in any right, title or interest in and to any mortgaged property or any
collateral for the Loan, all such rights of subrogation and participation,
together with any other contractual, statutory or common law right which
Guarantor may have to be reimbursed for any payments Guarantor may make to
Lender pursuant to this Guaranty, being hereby expressly waived and released. 7.
Law Governing and Severability.This Guaranty shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts and is intended
to be performed in accordance with, and only to the extent permitted by, such
laws.If provision of this Guaranty or the application thereof to any person or
circumstance, for reason and to any extent, shall be invalid or unenforceable,
neither the remainder of any any this Guaranty nor the application of such
provision to any other persons or circumstances shall be affected thereby, but
rather the same shall be enforced to the greatest extent permitted by law. 8.
Successors and Assigns. This Guaranty and all the terms, provisions and
conditions hereof shall be binding upon Guarantor and the Guarantor’s heirs,
legal 3 114250603.5

[g149971kwi003.jpg]

 


representatives, successors and assigns and shall inure to the benefit of
Lender, its successors and assigns and all subsequent holders of the Note. 9.
Paragraph Headings. The paragraph headings inserted in this Guaranty have been
included for convenience only and are not intended, and shall not be construed,
to limit or define in any way the substance of any paragraph contained herein.
10.Effect of Bankruptcy. This Guaranty shall continue to be effective or
reinstated, as the case may be, if at any time payment to Lender of all or any
part of the Recourse Obligations is rescinded or must otherwise be restored or
refunded by Lender pursuant to any insolvency, bankruptcy, reorganization,
receivership or other debtor relief proceeding involving Borrower. In the event
that Lender must rescind or restore any payment received by Lender in
satisfaction of the Recourse Obligations, as set forth herein, any prior release
or discharge of the terms of this Guaranty given to Guarantor by Lender shall be
without effect and this Guaranty shall remain in full force and effect.
11.Notices. All notices hereunder shall be given at the following address: If to
NE Realty: New England Realty Associates Limited Partnership, 39 Brighton
Avenue, Boston, MA 02134; If to HBC: HBC Holdings, LLC, 39 Brighton Avenue,
Boston, MA 02134; If to Lender:John Hancock Life Insurance Company (U.S.A.),
Real Estate Finance Group, 197 Clarendon Street, C-2, Boston, Massachusetts
02116, Re: Loan No. 527600:11. All notices given hereunder shall be in writing
and shall be considered properly given if delivered either personally to such
other party, or sent by nationally recognized overnight courier delivery service
or by certified mail of the United States Postal Service, postage prepaid return
receipt requested, addressed to the other party as set forth above (or to such
other address or person as either party entitled to notice may by notice to the
other party specify). Unless otherwise specified, notices shall be deemed given
as follows: (i) if delivered personally, when delivered, (ii) if delivered by
nationally recognized overnight courier delivery service, on the day following
the day such material is sent or (iii) if delivered by certified mail, on the
third day after the same is deposited in the United States Postal Service as
provided above. 12. Benefit. Guarantor warrants and represents that Guarantor
has received, or will receive, direct or indirect benefit from the execution and
delivery of this Guaranty. 13. No Representations by Lender. Neither Lender nor
anyone acting on behalf of Lender has made any representation, warranty or
statement to Guarantor to induce Guarantor to execute and deliver this Guaranty.
14. Application of Foreclosure Proceeds. In the event of any foreclosure sales
of the mortgaged property and collateral covered by the Loan Documents, the
proceeds of such sales shall be applied first to the discharge of that portion
of the indebtedness then remaining unpaid as to which Guarantor is not fully
personally liable pursuant to this Guaranty, it being the express intention of
the parties that the application of the proceeds of such foreclosure sales shall
4 114250603.5

[g149971kwi004.jpg]

 


be in such a manner as not to extinguish or reduce Guarantor’s personal
liability hereunder until all of the indebtedness as to which Guarantor is not
personally liable hereunder has been paid in full. Nothing contained in this
Paragraph 14 shall be construed to require that Lender foreclose the liens and
security interests created in the Loan Documents as a condition precedent to
bringing an action against Guarantor upon this Guaranty, or as an agreement that
Guarantor’s liability is limited to any deficiency remaining after such a
foreclosure. 15. Joint and Several Liability. If more than one person is
included in the definition of Guarantor, the liability of all such persons
hereunder shall be joint and several. [Remainder of page intentionally left
blank; signature page follows] 5 114250603.5

[g149971kwi005.jpg]

 


EXECUTED, as an instrument under seal, effective as of the date first above
written. GUARANTORS: NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a
Massachusetts limited partnership By: NewReal, Inc., is General Partner By:
Ronald Brown, its President HBC HOLDINGS, LLC, a Massachusetts limited liability
company By: ..-Jameson Brown, Manager

GRAPHIC [g149971kwi006.gif]

 